Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Amendment filed 1/24/2022 has been entered.  Claims 1-12 remain pending in the application.  

Response to Arguments
Applicant’s arguments filed 1/24/2022, pages 7-12, with respect to the rejections of claims 1-12 under 35 U.S.C. 35 U.S.C. 103, have been fully considered but they are moot in view of new ground(s) of rejection.
Applicant argues on pages 7-12 regarding claims 1-12 that Tateno does not teach the limitations of claim 1.  However, these arguments are moot, where Suzuki is now modified with Drummond to teach the limitations as recited.
Applicant argues, on pages 12-13 that Drummond doesn’t disclose a filter processing unit which performs, based on a measurement property of the measuring machine, filter processing that performs transformation on the virtual measurement data.
The examiner does not concur.  Drummond discloses the rendering of a 3D model of an object being tracked based on the camera position (see Fig. 4, p. 933, third paragraph and Sections 2 and 2.1).  The 3D model is transformed based on the camera position and then the currently visible lines are detected in the current camera image via edge tracking.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an actual measurement data acquisition unit which acquires, from a measuring machine, actual measurement data on a shape of a target article”, “a virtual measurement data generation unit which generates, from shape data defined for the target article, virtual measurement data that is associated with the actual measurement data”, “a filter processing unit which performs, based on a measurement property of the measuring machine, filter processing that performs affine transformation on the virtual measurement data”, “a feature point extraction unit which extracts feature point data from the actual measurement data and the virtual measurement data”, “a position posture calculation unit which checks the feature point data of the actual measurement data against data obtained by performing coordinate transformation on the feature point data included in the model data so as to calculate a position posture of the target article”, “a virtual measurement data generation step of generating, from shape data defined for the target article, virtual measurement data that is associated with the actual measurement data”, “a filter processing step of performing, based on a measurement property of the measuring machine, filter processing that performs transformation on the virtual measurement data”, “a feature point extraction step of extracting feature point data from the actual measurement data and the virtual measurement data”, and  “a position posture calculation step of checking the feature point data of the actual measurement data against data obtained by performing coordinate transformation on the feature point data included in the model data so as to calculate a position posture of the target article“ in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US PGPUB 20130108116) in view of Drummond et al. (NPL “Real-Time Visual Tracking of Complex Structures”).
As per claim 1, Suzuki discloses a position posture identification device (Suzuki, abstract) comprising:
an actual measurement data acquisition unit which acquires, from a measuring machine, actual measurement data on a shape of a target article (Suzuki, [0029], “The position/orientation measurement apparatus 40 selectively performs processing of measuring (calculating) the position/orientation of a measurement object (to be sometimes simply referred to as an object hereinafter) based on model data (3D shape model) that simulates the measurement object. One of a first mode (first measurement mode in this embodiment) and a second mode (second measurement mode in this embodiment) is set, and the position/orientation of the measurement object is measured in accordance with the mode. This will be explained later in detail. In the first measurement mode, model fitting is performed 
a virtual measurement data generation unit which generates, from shape data defined for the target article, virtual measurement data that is associated with the actual measurement data (Suzuki, Figs. 2A-2D and [0036], “the 3D shape model holding unit 45 holds information representing 3D shape model data (3D shape model) that simulates the object (measurement object) as the position/orientation measurement target” and “the 3D shape model is defined as a set of points and a set of line segments formed by connecting the points. As shown in FIG. 2A, a 3D shape model 10 includes 14 points P1 to P14. The 3D shape model 10 also includes line segments L1 to L16, as shown in FIG. 2B. The points P1 to P14 are represented by 3D coordinate values, as shown in FIG. 2C. Each of the line segments L1 to L16 is represented by the IDs (identifiers) of points that form the line segment, as shown in FIG. 2D”);
a feature point extraction unit which extracts feature point data from the actual measurement data and the virtual measurement data (Suzuki, [0036]-[0037], where point, line, and plane information is extracted from the 3D shape model, and [0035], where 3D point cloud data is obtained from the measurement object which is converted to 3D coordinate information in the camera coordinate system; this maps to the actual feature point data);
a storage unit which stores, as model data of the target article, the feature point data extracted from the virtual measurement data (Suzuki, [0036], the 3D shape model holding unit 45 holds information representing 3D shape model data that simulates the object (measurement object) as the position/orientation measurement target); and
a position posture calculation unit which checks the feature point data of the actual measurement data  (Suzuki, Fig. 4, #103 and #104, [0058],  and [0072], “either of the image features (edges) detected by the process of step S104 and the 3D coordinate information (3D point cloud) input by the process of step S103”) against data obtained by performing coordinate transformation on the feature point data included in the model data (Suzuki, [0036], the 3D shape model holding unit 45 holds information representing 3D shape model data that simulates the measurement object as the position/orientation measurement target. An example of the 3D shape model according to this embodiment will be described with reference to FIGS. 2A to 2D. The 3D shape model is defined as a set of points and a set of line segments formed by connecting the points; thus the 3D shape model maps to the claimed model data; and [0058], [0063], and [0072], where the point cloud points of the distance image are converted into the 3D coordinates of the camera coordinate system and compared with the 3D coordinates of the 3D shape model) so as to calculate a position posture of the target article (Suzuki, [0072], “the 3D shape model is fitted to at least either of the image features (edges) detected by the process of step S104 and the 3D coordinate information (3D point cloud) input by the process of step S103 based on the mode set by the process of step S106, and this will be described later in detail. The position/orientation of the measurement object is thus obtained”).
Suzuki discloses an object picking system that chooses a measurement mode (2D image and distance info or 2D image only) based on object characteristics, and using the 3D camera coordinates of the distance image points along with the 3D coordinates of the 3D shape model to determine correspondence of measurement data edges with edges of the 3D shape model.  Suzuki doesn’t disclose but Drummond discloses a filter processing unit which performs, based on a measurement property of the measuring machine, filter processing that performs transformation on the virtual measurement data (Drummond, p. 933, third paragraph, “An alternative approach is to render the model first and then use sparse one-dimensional search to find and measure the distance to matching (nearby) edges in the image …. The method is also used here and discussed in more detail in Section 2.1”; rendering the model requires that a transformation on the model (mapping to the virtual measurement data) be performed first; and second column, end of third paragraph, “The approach presented here is position-based but closes the control loop by projecting the action of three-dimensional camera 
Suzuki and Drummond are analogous since both of them are dealing with robotic control tasks. Suzuki provides an object picking system that chooses a measurement mode (2D image and distance info or 2D image only) based on object characteristics, and using the 3D camera coordinates of the distance image points along with the 3D coordinates of the 3D shape model to determine correspondence of measurement data edges with edges of the 3D shape model. Drummond provided a method of 3D model-based object tracking that can be used for robotic control tasks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate filter processing based on the transformation of virtual measurement data taught by Drummond into the modified invention of Suzuki such that the system will be able to close the control loop by projecting the action of 3D camera motion into the image, which minimizes the image error (Drummond, Section 1.1, last paragraph).

As per claim 2, claim 1 is incorporated and Suzuki doesn’t disclose but Drummond discloses wherein the filter processing unit receives a direction of the measuring machine with respect to the target article (Drummond, Section 2, where the camera projection matrix maps to the direction of the measuring machine relative to the target article, and it is maintained between consecutive video frames), and 
performs the filter processing based on a measurement property from a vicinity including the direction (Drummond, Figure 4 and Section 2.1, where the camera projection matrix is used in rendering of the target article).
See claim 1 rejection for reason to combine.

As per claim 6, claim 1 is incorporated and Suzuki in view of Drummond discloses wherein the actual measurement data is point cloud data which includes 3D position information at a plurality of points on a surface of the target article (Suzuki, [0040], where a distance image (3D position image) is used for the target object), and 
the virtual measurement data generation unit generates, as the virtual measurement data, point cloud data obtained by sampling positions on the surface from the shape data (Suzuki, [0036], where the 3D shape model includes sets of points on the virtual shape model).

As per claim 8, claim 1 is incorporated and Suzuki in view of Drummond discloses wherein the actual measurement data is a distance image of the target article (Suzuki, [0035], where a distance (range) image is used that is distance from surface points of the object to the measurement device), and 
the virtual measurement data generation unit generates, as the virtual measurement data, a distance image obtained by transformation from the shape data so as to correspond to each of one or more directions of the measuring machine (Suzuki, [0040], where model fitting is performed; this transforms the model to match its position with the object).

As per claim 11, the limitations of this claim substantially correspond to the limitations of claim 1, thus they are rejected on similar grounds.

As per claim 12, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer-readable medium, which are disclosed by Suzuki at [0012] where the memory read by the processor maps to the computer-readable medium), thus they are rejected on similar grounds.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US PGPUB 20130108116) in view of Drummond et al. (NPL “Real-Time Visual Tracking of Complex Structures”) and in further view of Fujiki et al. (US PGPUB 20110211066).
As per claim 3, claim 2 is incorporated and Suzuki in view of Drummond doesn’t disclose but Fujiki discloses wherein the filter processing unit receives a plurality of directions of the measuring machine with respect to the target article (Fujiki, [0125], where, in offline processing, “a virtual Geodesic sphere in which the target object is arranged at the central position is assumed, and distance measurement apparatuses arranged at positions corresponding to vertices of that sphere capture range images of the target object”), and 
the storage unit stores, as a plurality of items of model data, the feature point data extracted with the feature point extraction unit from the virtual measurement data such that the items of model data are respectively associated with the directions received by the filter processing unit (Fujiki, [0125], where, in offline processing, “a virtual Geodesic sphere in which the target object is arranged at the central position is assumed, and distance measurement apparatuses arranged at positions corresponding to vertices of that sphere capture range images of the target object”; this maps to storing virtual measurement data at a plurality of viewpoints in advance).  
Suzuki in view of Drummond and Fujiki are analogous since both of them are dealing with the use of imaging to assist in 6D manufacturing object pose determination for robot gripping. Suzuki in view of Drummond provides a way of determining the 6D position of a 

As per claim 4, claim 3 is incorporated and Suzuki in view of Drummond doesn’t disclose but Fujiki discloses wherein the position posture calculation unit receives an initial value of position posture calculation of the target article (Fujiki, [0133], “A vertex closest to a viewpoint at the time of capturing the range image of the process (6) is selected from those on the Geodesic sphere based on the coarse position and orientation calculated in the process”, where the closest vertex is the initial value), and 
uses, among the items of model data stored in the storage unit, the item of model data associated with the direction closest to the initial value so as to calculate the position posture of the target article (Fujiki, [0133], “A vertex closest to a viewpoint at the time of capturing the range image of the process (6) is selected from those on the Geodesic sphere based on the coarse position and orientation calculated in the process”).  
See claim 4 rejection for reason to combine.

As per claim 5, claim 2 is incorporated and Suzuki in view of Drummond doesn’t disclose but Fujiki discloses wherein the position posture calculation unit receives an initial value of position posture calculation of the target article (Fujiki, [0133], “A vertex closest to a viewpoint at the time of capturing the range image of the process (6) is selected from those on  and 
uses the model data obtained by inputting the direction of the measuring machine corresponding to the initial value to the filter processing unit so as to calculate the position posture of the target article (Fujiki, [0124], “processing based on the method of this embodiment is classified into offline processing for preparing for offset error data required to determine sample points on a model, and online processing for calculating the position and orientation of the target object by determining sample points based on the error data. Note that a model assumed in this embodiment is a patch model configured by triangular patches. An arbitrary distance measurement method can be used. For example, a light-section method is used”; this previously-stored model is used to determine the actual position of the target object).  
See claim 3 rejection for reason to combine.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US PGPUB 20130108116) in view of Mousavian et al. (US PGPUB 20200363815).
As per claim 9, claim 6 is incorporated and Suzuki in view of Drummond doesn’t disclose but Mousavian discloses wherein the filter processing unit uses a machine learning model in which the virtual measurement data in a known position posture is an input and in which the actual measurement data is an output so as to perform transformation on the virtual measurement data (Mousavian, [0046], where an autoencoder is used to store synthetic positions of a 3D model of an object, and the observed object image, Zk, is fed into it in order to obtain the object’s actual pose).  
Suzuki in view of Drummond and Mousavian are analogous since both of them are dealing with the use of imaging to assist in 6D manufacturing object pose determination for robot gripping. Suzuki in view of Drummond provides a way of determining the 6D position of a 

As per claim 10, claim 8 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 9, thus they are rejected on similar grounds.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or suggest wherein the filter processing unit assigns, according to a probability of appearance, weights to individual points included in the virtual measurement data, and 
the position posture calculation unit calculates, in the checking of the feature point data, an evaluation value for a degree of agreement based on the weights in the context of claim 7.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619